DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 10/24/2022 have been considered for examination. 

With regard to the 103 rejections, Applicant’s arguments filed 10/24/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1-20 are objected to because of the following informality:  
Claim 1 recites, “if a magnitude of the metric is above a first threshold the positioning subsystem triggers the radio subsystem to wake up, and the UE transmits a beam update request message  ...” (lines 16-17).  It is suggested to replace it with “if a magnitude of the metric is above a first threshold the positioning subsystem, triggers the radio subsystem to wake up and the UE transmits a beam update request message  ...” for clarity. Claims 10 and 14 are objected to at least based on a similar rational applied to claim 1.
Claim 10 recites, “... comprises of ...” (line 19).  It is suggested to replace it with “... comprises ...” for clarity. 
Claim 14 recites, “A method for tracking of a Base Station (BS) beam, by the BS, toward  ...” (lines 9-10).  It is suggested to replace it with “A method for tracking of a Base Station (BS) beam toward ... ” for clarity. 
Claim 15 recites, “the BS estimating ...” (line 20).  It is suggested to replace it with “a base station (BS) estimating ... ” for clarity. Claim 18 is objected to at least based on a similar rational applied to claim 15.
Claim 20 recites, “a UE radio subsystem” (line 2) and “into sleep mode during idle period” (line 3).  It is suggested to replace them with “the UE radio subsystem” and “into the sleep mode during the idle periods”, respectively for clarity. 
Claims 2-9, 11-13 and 15-20 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 4, 10, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No. 2020/0195335) in view of Kim et al (CN 108141299) and further in view of Montemurro et al (US Publication No. 2018/0255422) and further in view of Siann et al (US Publication No. 2018/0343617).

Regarding claim 1, Xia teaches, a system for tracking of a base station (BS) beam toward a user equipment (UE) [FIGS. 4-5; ¶0045-0048, a system for beam management by sending a recommendation a base station to adjust a beam direction], the plurality of UEs and the plurality of BSs [see, FIG. 1; ¶0032 and 0044, a plurality of UEs and a plurality of BSs (neighboring BSs)] are equipped with at least one antenna aperture and at least one radio sub-system [FIG. 4-5; ¶0045-0048, note that every UE (or BS) has at least one antenna with an antenna aperture of a certain value and a sub-system comprising a radio circuit], and are capable of forming at least one beam [FIGS. 4-5; ¶0045-0048, note that every UE (or BS) can form a beam carrying a wireless signal], the system comprising:
	a plurality of UEs and a plurality of BSs [see, FIG. 1; ¶0032 and 0044, the system comprises the plurality of UEs and the plurality of BSs (neighboring BSs)]; 
a UE of the plurality of UEs is equipped with a UE radio subsystem [FIG. 4; ¶0045, note that every UE has a radio transceiver subsystem coupled to a controller/processor] and a positioning subsystem comprising sensors [FIG. 4; ¶0045, the UE 400 is equipped with a subsystem including movement sensors 410 and movement classier 420]; 
the UE uses the positioning subsystem to track a change in an orientation of the UE with respect to a reference time [FIG. 4-5; ¶0045-0048, the UE 400 uses the subsystem of movement sensors 410 to determine a change in the orientation of the UE 400 with respect to a specific time]; 
the positioning subsystem [FIG. 4; ¶0045, the subsystem including movement sensors 410 and movement classier 420] computes a metric of the change in the UE's orientation [FIG. 4-5; ¶0046, the UE 400 determines the change of rotation (i.e., orientation) exceeding a threshold]; 
if a magnitude of the metric is above a first threshold, the UE transmits a beam update request message to the BS of the plurality of BSs with which the UE is communicating [FIG. 4-5; ¶0045-0048, based on sensor information including the change of rotation exceeding the threshold (see, step 530), the UE sends UE-initiated recommendation to a base station (see, step 540) with which the UE is communicating; note that the UE-initiated recommendation recommends the base station adjust a beam direction (i.e., beam update request)]; and the BS carries out a BS beam update process [FIGS. 2C and 5; ¶0040-0041 and 0048-0050, based on sensing UE movement, UE sends UE-initiated recommendation to base station to recommend the base station adjusts a beam direction. This disclosure implies the base station adjusts a beam direction; note that the BS adjusting of the beam direction can be interpreted as the BS carrying out a BS beam update process as claimed since the beam adjustment is considered as the Beam update process. Further, regarding the BS adjusting a beam direction, Xia further discloses, the base station adjusts a beam direction based on sensing the UE movement (see, [¶0041)].   
Although Xia teaches, “a system for tracking of a base station (BS) beam toward a user equipment (UE)” as set forth above, Xia does not explicitly teach (see, emphasis), tracking a BS beam toward to the UE in idle mode.
However, Kim teaches, a system for tracking a BS beam toward to the UE in idle mode [see, page 22 (step 407) of a translation copy of CN 108141299 attached herewith, if UE is in idle mode, the UE keeps track DL beams (i.e., BS beam toward to the UE)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Xia with the additional teachings of Kim for “tracking a BS beam toward to the UE in idle mode” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.
Further, Xia in view of Kim does not explicitly teach (see, emphasis), the UE radio subsystem goes into sleep mode during idle periods, if a magnitude of the metric is above a first threshold, the positioning subsystem triggers the radio subsystem to wake up.
However, Montemurro teaches, a UE radio subsystem goes into sleep mode [¶0116-0123, WUR STA transitions among sleep and awake states, which implies the WUR STA (having at least one radio subsystem) going into the sleep state], and if a magnitude of the metric is above a first threshold, a subsystem triggers the radio subsystem to wake up [¶0123, if a signal quality is better than a threshold, the STA transitions the WLAN radio to an Awake state].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Xia in view of Kim with the additional teachings of Montemurro, “a UE radio subsystem goes into sleep mode, and if a magnitude of the metric is above a first threshold, a subsystem triggers the radio subsystem to wake up” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.
Xia in view of Kim and Montemurro does not explicitly teach (see, emphasis), the UE radio subsystem goes into sleep mode during idle periods.
However, Siann teaches, a UE radio subsystem goes into sleep mode during idle periods [¶0073, a UE enters a sleep mode during idle mode].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Xia in view of Kim and Montemurro with the additional teachings of Siann, “a UE radio subsystem goes into sleep mode during idle periods” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 2, Xia in view of Kim, Montemurro and Siann teaches, all the limitations of claim 1 as set forth above, and Xia further teaches, the BS periodically transmits a reference signal on a dedicated downlink beam to the UE [FIG. 11; ¶0060 and ¶0042, base station periodically transmits downlink reference signals/PDCCH on downlink beam to the UE; note that the reference signals are transmitted on a periodic basis (see, ¶0042); further note that the PDCCH corresponding to the downlink beam is a dedicated resource while PDSCH is a shared resource where control messages and data are transmitted in a shared manner]; and the UE transmits a beam update request message to the BS if a signal quality of the reference signal is below a second threshold [¶0063, the UE request trigger a beam recovery procedure by transmitting an uplink signal (for the beam recovery procedure request) if there is no downlink (reference) signals whose signal power (or quality) exceeds a predetermined threshold (prior to expiration of the timeout period)].  

Regarding claim 4, Xia in view of Kim, Montemurro and Siann teaches, all the limitations of claim 1 as set forth above, and Xia further teaches, the beam update request message is transmitted on a random-access channel [¶0048, the UE-initiated recommendation is transmitted over a random access channel].  

Regarding claim 10, claim 10 recites similar features to claim 1 without further patentable subject matters. Thus , claim 10 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 13, Xia in view of Kim, Montemurro and Siann teaches, all the limitations of claim 10 as set forth above, and Xia further teaches, the metric is a change in a distance the UE has moved with respect to the reference time [FIGS. 4-5; ¶0045-0048, the displacement or moving at a speed is a change in a distance the UE has moved with respect to a specific time].  

Regarding claim 14, claim 14 recites similar features to claim 1 without further patentable subject matters. Thus , claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 2.    

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 2.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No. 2020/0195335) in view of Kim et al (CN 108141299) and further in view of Montemurro et al (US Publication No. 2018/0255422) and further in view of Siann et al (US Publication No. 2018/0343617) and further in view of Moroga et al (US Publication No. 2019/0182856).

Regarding claim 3, although Xia in view of Kim, Montemurro and Siann teaches, all the limitations of claim 1 and particularly “the beam update request message” as set forth above, Xia in view of Kim, Montemurro and Siann does not explicitly teach (see, emphasis), a reference signal spread using a pseudo-noise sequence.  
However, Moroga teaches, a reference signal comprises a preamble spread using a pseudo-noise sequence [¶0217, user terminal generates a UL reference signal based on the PN sequence].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Xia in view of Kim, Montemurro and Siann with the teachings of Moroga since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to distinguish each base station in multicell and multisector environments.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No. 2020/0195335) in view of Kim et al (CN 108141299) and further in view of Montemurro et al (US Publication No. 2018/0255422) and further in view of Siann et al (US Publication No. 2018/0343617) and further in view of Manoogian et al (US Publication No. 2007/0018882).

Regarding claim 5, although Xia in view of Kim, Montemurro and Siann teaches, all the limitations of claim 1 and particularly, "orientation change of the UE with respect to the reference time" as set forth above, Xia in view of Kim, Montemurro and Siann does not explicitly teach (see, emphasis), the metric is a sum of azimuthal and elevation orientation change.
	However, Manoogian teaches, a sum of azimuthal and elevation orientation change [¶0014, sum, delta azimuth and delta-elevation].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Xia in view of Kim, Montemurro and Siann with the additional teachings of Manngian for “a sum of azimuthal and elevation orientation change” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claims 6, 9, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No. 2020/0195335) in view of Kim et al (CN 108141299) and further in view of Montemurro et al (US Publication No. 2018/0255422) and further in view of Siann et al (US Publication No. 2018/0343617) and further in view of Tsuda et al (US Publication No. 2019/0349824).

Regarding claim 6, although Xia in view of Kim, Montemurro and Siann teaches, all the limitations of claim 1 and particularly, “beam update request message” and “dedicated downlink beam” as set forth above, and Xia further teaches, the BS forms a dedicated downlink beam toward the UE [¶0064, base station transmits an acknowledgement; note that UE monitors one or more downlink channels for acknowledgement indications and further note that transmitting of an acknowledgement requires forming of the acknowledgement beforehand], and sends an acknowledgement to the UE on the dedicated downlink beam [¶0064, base station transmits an acknowledgement; note that UE monitors one or more downlink channels for acknowledgement indications], Xia in view of Kim, Montemurro and Siann does not explicitly teach (see, emphasis), the BS estimates an Angle of Arrival (AoA) of an uplink signal, forms a downlink beam, and sends an acknowledgement to the UE on the downlink beam.
	However, Tsuda teaches, BS estimates an Angle of Arrival (AoA) of an uplink signal [¶0056-0059, 0140-0145, 0166-0173, base station estimates an angle of the reference signal (i.e., uplink reference signal) and configuring beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)], forms a dedicated downlink beam [¶0056-0060, 0140-0145, 0166-0173, the base station performs the beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)] (i.e., forms downlink beam toward the AoA) to form a transmission signal toward the UE; note that the transmission signal toward the UE formed based on the beam forming through the estimating the AoA to the uplink reference signal from the UE is specific (i.e., dedicated to the UE], and sends an acknowledgement to the UE on the dedicated downlink beam [¶0056-0059 the beam-forming is set ... such that the transmission signal (i.e., dedicated downlink beam) is directed towards the UE; note that the transmission signal set based on the beam-forming is a response (i.e., acknowledgement) to the uplink reference signal transmitted from the UE].  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to improve upon the system taught by Xia in view of Kim, Montemurro and Siann by including the above-mentioned features, as taught by Tsuda, because it would provide the system with the enhanced capability of improving a signal-to-noise ratio of the system involving user equipment and base station(s) [¶0134 of Tsuda].

Regarding claim 9, although Xia in view of Kim, Montemurro and Siann teaches, all the limitations of claim 2 and particularly, “beam update request message” and “dedicated downlink beam” as set forth above, and Xia further teaches, the BS forms a dedicated downlink beam toward the UE [¶0064, base station transmits an acknowledgement; note that UE monitors one or more downlink channels for acknowledgement indications and further note that transmitting of an acknowledgement requires forming of the acknowledgement beforehand], and sends an acknowledgement to the UE on the dedicated downlink beam [¶0064, base station transmits an acknowledgement; note that UE monitors one or more downlink channels for acknowledgement indications], Xia in view of Kim, Montemurro and Siann does not explicitly teach (see, emphasis), the BS estimates an Angle of Arrival (AoA) of an uplink signal, forms a downlink beam, and sends an acknowledgement to the UE on the downlink beam. 
However, Tsuda teaches, BS estimates an Angle of Arrival (AoA) of an uplink signal [¶0056-0059, 0140-0145, 0166-0173, base station estimates an angle of the reference signal (i.e., uplink reference signal) and configuring beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)], forms a dedicated downlink beam [¶0056-0060, 0140-0145, 0166-0173, the base station performs the beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)] (i.e., forms downlink beam toward the AoA) to form a transmission signal toward the UE; note that the transmission signal toward the UE formed based on the beam forming through the estimating the AoA to the uplink reference signal from the UE is specific (i.e., dedicated to the UE], and sends an acknowledgement to the UE on the dedicated downlink beam [¶0056-0059 the beam-forming is set ... such that the transmission signal (i.e., dedicated downlink beam) is directed towards the UE; note that the transmission signal set based on the beam-forming is a response (i.e., acknowledgement) to the uplink reference signal transmitted from the UE].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Xia in view of Kim, Montemurro and Siann by including the above-mentioned features, as taught by Tsuda, because it would provide the system with the enhanced capability of improving a signal-to-noise ratio of the system involving user equipment and base station(s) [¶0134 of Tsuda].

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 6.  

Claims 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No. 2020/0195335) in view of Kim et al (CN 108141299 and further in view of Montemurro et al (US Publication No. 2018/0255422) and further in view of Siann et al (US Publication No. 2018/0343617) and further in view of Tsuda et al (US Publication No. 2019/0349824) and further in view of Ly et al (US Publication No. 2020/0314709) and further in view of Munoz et al (US Publication No. 2005/0068230).

Regarding claim 7, although Xia in view of Kim, Montemurro, Siann and Tsuda teaches, all the limitations of claim 6 and particularly “acknowledgement”, Xia in view of Kim, Montemurro, Siann and Tsuda does not explicitly teach (see, emphasis), UE determines an angular position of a UE beam on which a signal is received with a highest signal quality, and uses the UE beam angular pointing position as boresight of a beam.  
However, Ly teaches, UE determines a beam on which a downlink reference signal is received with a highest signal quality [¶0166, UE 115-a determines a strongest beam carrying corresponding downlink resources, identify a receive beam used to receive the selected set of downlink resources and a transmit beam corresponding to the identified receive beam; note that a beam is associated with a direction/position].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Xia in view of Kim, Montemurro, Siann, Tsuda by including the above-features, as taught by Ly, because it would provide the system with the enhanced capability of performing efficient beamforming procedure over a wireless communication between a terminal and a base station [¶0166 of Ly].
Further, Xia in view of Kim, Montemurro, Siann, Tsuda and Ly does not explicitly teach (see, emphasis), determines... an angular pointing position and uses the angular pointing position as a boresight of a beam.
However, Munoz teaches, determines... an angular position of a UE beam, and uses the angular pointing position as a boresight of a beam [¶0042-0051, an angular position of a boresight is adjusted to be optimized toward a region of high density spot beams; (note that) which requires determining of a particular angular position and using the angular position as the boresight].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Xia in view of Kim, Montemurro, Siann, Tsuda and Ly by including the above-features, as taught by Munoz, because it would provide the system with the enhanced capability of minimizing system-wide co-channel interference of a satellite communication system [¶0052 of Munoz].

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 7.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No. 2020/0195335) in view of Kim et al (CN 108141299) and further in view of Montemurro et al (US Publication No. 2018/0255422) and further in view of Siann et al (US Publication No. 2018/0343617) and further in view of Tsuda et al (US Publication No. 2019/0349824) and further in view of Cho et al (US Publication No. 2006/0285505).

Regarding claim 8, although Xia in view of Kim, Montemurro, Siann and Tsuda teaches, all the limitations of claim 6 and particularly “acknowledgement”, Xia in view of Kim, Montemurro, Siann and Tsuda does not explicitly teach (see, emphasis), a reference signal spread using a pseudo-noise sequence.
However, Cho teaches, a reference signal spread using a pseudo-noise sequence [¶0058-0059, a preamble (signal) using PN code which allows the MS to distinguish (note that it requires the PN code is specific to each base station) the BS].  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system of Xia in view of Kim, Montemurro, Siann and Tsuda to include a reference signal spread using a pseudo-noise sequence as taught by Cho in order for the mobile station to distinguish each base station [¶0059 of Cho].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No. 2020/0195335) in view of Kim et al (CN 108141299) and further in view of Montemurro et al (US Publication No. 2018/0255422) and further in view of Siann et al (US Publication No. 2018/0343617) and further in view of Eom et al (US Publication No. 2005/0128990).

Regarding claim 20, Xia in view of Kim, Montemurro and Siann teaches, all the limitations of claim 14 and particularly, “as set forth above, and Xia further teaches, the UE [FIG. 4; ¶0045, UE 400] comprising a UE radio subsystem [FIG. 4; ¶0045, note that every UE has a radio subsystem]; a positioning subsystem triggering the UE radio subsystem to transmit a beam update request message when the magnitude of the metric exceeds the first threshold [FIGS. 4-5; ¶0045-0048, the subsystem of movement sensors 410 triggers the UE radio subsystem to sends UE-initiated recommendation to a base station based on the sensor information including the change of rotation exceeding the threshold (see, step 530) and the displacement or (moving at a speed that exceeds a threshold) exceeding a threshold], Xia in view of Kim, Montemurro and Siann does not explicitly teach (see, emphasis), a subsystem going into sleep mode during idle periods, ... a subsystem to wake up when a certain condition is met.
However, Eom teaches, a subsystem going into sleep mode during idle periods [FIG. 7; ¶0103, in step 717, MSS sleeps during an idle interval], ... a subsystem to wake up when a certain condition is met [FIG. 7; ¶0102-0104, the MSS wakes from the idle state when a paging message is received]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Xia in view of Kim, Montemurro and Siann by including the above-mentioned features, as taught by Eom, because it would provide the system with the enhanced capability of maximizing efficiency of radio resources [¶0109 of Eom].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                                    /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469